Citation Nr: 0026346	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1972.

The instant appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim to 
reopen a claim for service connection for a back disorder.

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been presented to reopen a claim for service connection for a 
back disorder.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In January 1999, the VA General Counsel and an attorney 
representing the veteran before the Court filed a joint 
motion to vacate the Board's decision and to remand the 
matter so that the Board could consider and apply 38 C.F.R. 
§ 3.156(a) and the holding of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court granted the 
joint motion in February 1999, vacating and remanding the 
case to the Board.  Thereafter, the Board remanded the case 
in February 2000 so that the RO could consider the "new and 
material" standard in 38 C.F.R. § 3.156(a) and Hodge in the 
first instance.


FINDINGS OF FACT

1.  The last final disallowance of claim for service 
connection for a back disorder was an August 1994 rating 
decision.  The veteran did not appeal.

2.  None of the evidence received since August 1994 in 
support of the veteran's attempt to reopen his claim for 
service connection for a back disorder bears directly and 
substantially on the matter of whether there is a causal 
connection between a current back disorder and military 
service, and the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

2.  Evidence received since the August 1994 rating decision 
denying service connection for a back disorder is not new and 
material evidence, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's June 1971 enlistment examination is silent as 
to any abnormalities of the back.  In March 1972 the veteran 
sought treatment for low back pain.  He was treated 
unsuccessfully with medication and physical therapy.  An 
April 1972 record noted that the veteran had back pain which 
began when the veteran was involved in a motor vehicle 
accident several years before he entered the military.  
Examination revealed full range of motion.  An X-ray showed 
lysis of L5 without listhesis and spinal bifida occulta at 
S1.  The impression was chronic lumbosacral strain.  He 
indicated that he had recurrent back pain on his May 1972 
separation examination, and the examiner noted that the low 
back syndrome had existed for three years.  The veteran was 
separated in June 1972 for unsuitability after being 
diagnosed with acute depressive reaction and passive-
dependent personality.

The veteran first filed a claim for service connection for a 
back disorder in April 1987 and noted that he had injured his 
back on December 26, 1985.  VA treatment records from 
November 1986 to August 1987 showed treatment for low back 
pain.  These records indicated that the veteran had undergone 
back surgery, a laminectomy, around 1978 and that the 
veteran's current complaints began after a lifting injury in 
late 1985.  A November 1986 computer tomography (CT) scan of 
the lumbar spine showed mild bulging at L3-S1.  His claim was 
denied in October 1987 as a back disorder was found to have 
existed prior to service and was not aggravated by service.  
He was notified of that decision in an October 1987 letter 
and did not appeal.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the VA as to written conclusions based 
on evidence on file at the time the veteran is notified of 
the decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision 
is not subject to revision on the same factual basis except 
by a duly constituted appellate authority.  Id.  The claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within that time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
and 20.302(a) and (b) (1999).

In October 1991 the Houston, Texas, RO received a written 
statement from the veteran indicating a desire to reopen his 
claim.  Evidence which had been developed since the October 
1987 rating decision included private medical records from 
September 1986 to November 1989 which revealed complaints of 
back pain.  An October 1986 record indicated that the veteran 
had injured his back on December 26, 1985, while unloading a 
truck for his employer.

A March 1988 evaluation noted that the veteran had undergone 
a laminectomy and disc excision in 1978 and that the 1985 
injury may have aggravated the preexisting condition.  The 
examiner described the veteran's reaction during the 
evaluation as "functional" and opined that "there is a 
significant amount of secondary gain."  An October 1988 VA 
examination diagnosed degenerative disc disease of the lumbar 
spine with symptomatic radiculopathy.  September and October 
1989 records reveal that the veteran was involved in a motor 
vehicle accident in September 1989 which resulted in 
complaints of neck pain.  An April 1992 VA examination gave 
the impression of post-laminectomy syndrome, and X-rays 
showed evidence of degenerative changes at L5-S1.

The veteran's claim to reopen was denied in October 1992 as a 
back disorder was found to have existed prior to service and 
was not aggravated by service.  He was notified of that 
decision in a July 1993 letter and did not appeal.

In January 1994 the veteran again filed a claim to reopen.  
The evidence developed at that time showed that the veteran 
was in receipt of Social Security Administration (SSA) 
disability benefits due to lumbar strain caused by an on-the-
job accident on December 26, 1985, and reactive depression.  
VA treatment records from November 1993 to January 1994 were 
associated with the claims folder and showed complaints of 
low back pain.  The veteran's claim to reopen was denied in 
June 1994 as the new evidence only showed treatment for a 
back disorder long after service.

Additional VA treatment records were developed covering the 
period from January 1983 to August 1989 and showed numerous 
complaints of back pain.  A January 1983 record indicated 
that in December 1980 the veteran underwent a right and left 
partial L3-4 hemilaminectomy at a private hospital as a 
result of an on-the-job injury sustained in August 1979.  
Private medical records from April 1986 to September 1988 
also showed treatment for low back pain.  The veteran's claim 
to reopen was again denied in August 1994 as the new evidence 
only showed treatment for a back disorder long after service.  
He was notified of that decision in a September 1994 letter 
and did not appeal.

The veteran filed the current claim to reopen in February 
1996.  In August 1996 the RO denied the issue of whether new 
and material evidence existed to reopen the claim for service 
connection for a back disorder.  The veteran appealed the 
RO's decision to the Board.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  As noted above, this case was remanded in 
February 2000 so the RO could consider and apply the new and 
material standard in 38 C.F.R. § 3.156(a) and Hodge.  He was 
also provided a supplemental statement of the case pertaining 
to these considerations in May 2000.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

At the outset, the Board observes that the last final 
disallowance of this claim is the August 1994 rating 
decision, and the Board will determine whether evidence 
presented or secured since that disallowance constitutes new 
and material evidence.  The August 1996 rating decision is 
the decision which is the subject of this appeal, and 
therefore it is not a "final" decision and does not 
constitute the last final disallowance of the claim.

The evidence pertaining to the petition to reopen a claim for 
service connection for a back disorder presented or secured 
since the August 1994 rating decision consists of:  (1) an 
August 3, 1996, written statement from B. E. Holmes, M.D., 
who reported that he had seen and treated the veteran since 
birth and that the veteran "has no history of backache or 
injury prior to his entry into service in the U. S. Army in 
1970"; and (2) statements made by the veteran and his 
representative.  The evidence received subsequent to August 
1994 is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board concludes that Dr. Holmes' statement is "new" 
because it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a) (1999) (emphasis added).

Significantly, in the veteran's April 17, 1972, service 
medical record, where he first reported the preexisting back 
injury secondary to a motor vehicle accident, it was noted 
that the veteran had not been evaluated by a medical doctor 
at the time of the accident.  Thus, the earlier medical 
evidence, namely the service medical records, does not 
contradict Dr. Holmes' 1996 statement to the extent that Dr. 
Holmes, as the veteran's long-standing family physician, 
reports that to his knowledge the veteran did not receive 
treatment for a backache or injury prior to service.  The 
veteran himself acknowledged in service that he did not seek 
treatment at the time his back was injured in the pre-service 
accident.  However, the service medical records are clear 
that such an accident occurred and also that the veteran 
reported that following the accident he experienced back 
problems prior to service.

The Board concludes that the veteran has not submitted 
material evidence.  As discussed above, the medical evidence 
submitted since 1996 merely shows that the veteran was not 
treated for back problems by his family physician after his 
pre-service accident and prior to service.  As noted above, 
the evidence previously of record, specifically the veteran's 
statements recorded in the service medical records, also 
indicated that, while the veteran had injured his back in a 
pre-service injury and had subsequently experienced back pain 
prior to service, he had not received treatment at that time.  
Thus, the new evidence is not so significant that it must be 
considered in order to fairly decide the claim. 

No medical professional has ever related a currently 
diagnosed back disorder to the veteran's military service.  
To the extent that the medical evidence of record does 
address the etiology of current back problems, they are 
attributed to post-service injuries, specifically on-the-job 
back injuries in 1979 and 1985.  Thus, in contrast to the 
veteran's contentions that his current back problems are due 
to service, all the medical evidence points to post-service 
incidents as the origin of present back problems.

The only "new" medical evidence, Dr. Holmes' statement, 
indicates that the veteran did not have a back disorder which 
pre-existed service, and in this regard addresses the issue 
of whether the veteran had a back disability that was 
aggravated by service.  However, he does not address whether 
there is a medical relationship between any current back 
disorder and service. 

To the extent that the veteran is alleging continuity of 
symptomatology, his statements, standing alone, are not so 
significant that they require reopening of this claim.  His 
allegations are not plausible in light of the medical 
evidence which demonstrates numerous intercurrent back 
injuries.  Cf. McManaway v. West, 13 Vet. App. 60, 66-67 
(1999).  His allegations are not so significant that this 
claim must be reopened.  The veteran does not possesses 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For this 
reason, his allegations are not probative. 

The explicitly stated basis for the denial of this claim in 
August 1994 was that there was no competent evidence relating 
the veteran's current back problems to service.  There 
remains a lack of such evidence.  Accordingly, the Board 
finds that the evidence received subsequent to August 1994 
rating decision is not new and material and does not serve to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


ORDER

A claim to reopen a claim for entitlement to service 
connection for a back disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


